Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims XXXX in the reply filed on 6/21/22 is acknowledged.

Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Please note: In the response filed 6/21/22, Applicant has responded to the election between groups 1 and 2 (restriction of 4/5/22) whereby Group 1 was elected with traverse. Examiner noticed that the election of species within group 1 (between embodiment 1 (figures 1-11) and embodiment 2 (figures 11 and 12)) was inadvertently left out. via a call with Ms. Gorski on 7/1/22, embodiment 1 was elected thus reading on Claims 1-11 and Claims 12-15 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Claim 3 recites: the channel outlet is spaced apart from the side surface of the turning insert by a distance of 0.1-2.0 mm”. Spaced apart in which direction? There is no point of reference claimed.
- Claim 9 recites “wherein the coolant channel outlet is arranged to direct a coolant stream in a direction away from the rear end  and away from the bottom surface of the insert seat 4”. Arranged how? What are the mets and bounds for the claimed limitation “arranged to direct…”. It is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 102(1) as being anticipated by JP 2014-044664 A).
	Regarding claim 1, ‘664 discloses a turning tool comprising: a tool body; 
a turning insert and an insert seat in which the turning insert is mounted, a longitudinal axis extends from a rear end to a forward end of the turning tool (figures 15 and 16), wherein the insert seat includes a bottom surface (23) and a side surface (A: see below), the side surface having a first surface (35/A1) and a second surface (32/A2), wherein the first and second surface form an angle relative to each other (figure 17 shows it better), the turning insert including a top surface, an opposite bottom surface, and a side surface connecting the top and bottom surfaces (figure 15), the bottom surface of the turning insert being in contact with the bottom surface of the insert seat (figure 17), wherein the first surface comprises includes a contact surface, and wherein said contact surface is in contact with a portion of the side surface of the turning insert (figure 17, especially lowest drawings), the tool body including a coolant channel (51), the coolant channel extending between a coolant channel inlet (53) and a coolant channel outlet (55), wherein the coolant channel outlet opens into a void  between the side surface of the turning insert and the first surface of the side surface of the insert seat (figures 15 and 17, especially center and lowest drawings).
[AltContent: textbox (A3)][AltContent: connector][AltContent: textbox (A2)][AltContent: textbox (A1)][AltContent: connector][AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: rect]	
    PNG
    media_image1.png
    532
    556
    media_image1.png
    Greyscale


Regarding claim 2, ‘664 discloses wherein the coolant channel outlet (55) is formed partly or completely in the first surface (figures 15 and 17).

Regarding claim 4, ‘664 discloses wherein the side surface of the insert seat comprises has a third surface (A3), wherein the first surface (A1) is facing the third surface (A3).
Regarding claim 5, ‘664 discloses wherein a distance (X1) from the contact surface (C) to the top surface of the turning insert is shorter than a distance (X2) from the contact surface (C) to the bottom surface of the turning insert (see below).
	
[AltContent: textbox (C)][AltContent: ][AltContent: textbox (X2)][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (X1)][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    463
    964
    media_image2.png
    Greyscale

Regarding claim 6, ‘664 discloses wherein the contact surface is adjacent to the void (figure above or figures 15 and 17).
	Regarding claim 7, broadly reading the claim, ‘664 discloses wherein a distance (d2) from the coolant channel outlet (i.e. the center of the coolant channel: see dashed line) to the bottom surface of turning insert is shorter than a distance (d1) from the coolant channel outlet to the top surface of turning insert (see below).

	
[AltContent: textbox (d1)][AltContent: ][AltContent: textbox (d2)][AltContent: connector][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    463
    964
    media_image2.png
    Greyscale

	Regarding claim 9, as best understood, ‘664 discloses wherein the coolant channel outlet (50) is arranged to direct a coolant stream in a direction away from the rear end and away from the bottom surface of the insert seat (see upward arrows in figure 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-044664 A.
‘664 discloses all aspects of the invention as set forth in the above rejection. Regarding claim 8, Examiner takes Official Notice that it is all and well known in the machining art to apply the insert pocket arrangement of ‘664 on any chosen turning tool including one where the insert pocket is asymmetrically placed in relation to the longitudinal axis of the tool holler (e.g. arrangement of claims 8 and 11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the insert pocket arrangement of ‘664 on any chosen turning tool including one where the insert pocket is asymmetrically placed in relation to the longitudinal axis of the tool holler (e.g. arrangement of claims 8 and 11). 
Regarding claim 10, Examiner takes Official Notice that it is old and well known to use a shim under the insert for stability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a shim under the insert for stability.
Furthermore, Please also note: ‘664 discloses (English translation of last paragraph) that “ The present invention is not limited to what has been described in the above examples, and can be embodied with appropriate modifications without departing from the gist of the present invention. As described above, the shape is not limited to the tip shape or the cutting edge shape, and the tip may be fixed directly to the seating surface without using a support member. Even when a support member is used, it may have a plurality of laminated structures. Moreover, it is not limited to the type of chip (positive or negative). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        7/2/22